Citation Nr: 0033527	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
disability of the right hand to include scars.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for left 
ear hearing loss.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an increased (compensable) evaluation of 
residuals of right shoulder injury with residuals of surgical 
scar. 

5.  Entitlement to an increased evaluation in excess of 20 
percent for spondylolysis of the L5 vertebra. 

6.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1993.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision by 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for an 
increased evaluations for his back, right shoulder, or right 
ear hearing loss disabilities to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The RO, in a January 1994 rating decision, denied service 
connection for a disability of the right hand to include burn 
scars.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a disability of the right hand.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
disability of the right hand is cumulative.

4.  The RO, in a January 1994 rating decision, denied service 
connection for a left ear hearing loss.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for left ear hearing loss.

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for left 
ear hearing loss is cumulative.

7.  The veteran's right shoulder disorder is manifested by 
complaints of pain and objective evidence of limited range of 
motion above the shoulder level.

8.  The veteran's scar of the right shoulder has been shown 
to be essentially asymptomatic.

9.  The veteran's spondylolysis of L5 vertebra has been 
manifested primarily by complaints of pain and objective 
evidence of moderate limitation of motion of the lumbar 
spine. 

10.  The veteran's service-connected right ear hearing loss 
disability has been shown to manifested by a pure tone 
threshold average of 28 decibels with speech discrimination 
ability of 96 percent.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision denying service 
connection for a disability of the right hand to include 
scars is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a disability of the right hand is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The January 1994 rating decision denying service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for left ear hearing loss is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

5.  The criteria for a 10 percent evaluation for right 
shoulder disability have been met.  38 U.S.C.A. § 1155(West 
1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 
114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified 
at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. Part 4, including 
§§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5201 (2000). 

6.  The criteria for a compensable evaluation for a scar of 
the right shoulder have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2000).

7.  The criteria for a rating in excess of 20 percent for 
spondylolysis of L5 vertebra have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 4.3, 
4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2000).

8.  The criteria for a compensable rating for the service-
connected right ear hearing loss disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. Part 4, including §§ 3.383, 4.85, 4.86, 4.87 
and Diagnostic Code 6100 (1998 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a test: the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); and 
immediately upon reopening the claim, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A.  Right hand

In the instant case, it appears that the RO determined that 
there was new and material evidence to reopen the veteran's 
claim for a disability of the right hand, but there was no 
basis to grant service connection for such disorder.  The 
Board finds that new and material evidence to reopen the 
veteran's claim for service connection for a disability of 
the right hand has not been submitted.  

Service connection for a disability of the right hand was 
denied by the RO in January 1994.  At that time, the evidence 
included the veteran's claim and service medical records.  
Service medical records reflect that the veteran treated for 
right hand sprain and burns to the right hand during service.  
At his July 1993 separation examination, the evaluation of 
the upper extremities was normal.  In a January 1994 rating 
decision, the RO determined that residuals of a right hand 
injury were not shown.  The veteran was notified of this 
decision in January 1994 and did not file a notice of 
disagreement, thus, the decision became final.
  
In October 1998, the veteran attempted to reopen his claim 
for service connection for a disability of the right hand.  
The veteran requested that the RO check VA medical records 
for treatment.  VA medical records from July to October 1998 
show no complaints or treatment of a right hand disability.  
A February 1999 VA examination shows no complaints, findings, 
or diagnoses of a right hand disability. 

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, to the extent that the veteran contends 
that he has a current disability of the right hand which is 
related to his service, such allegations are lay speculation 
on medical issues involving the etiology of a disability and 
do not bear directly and substantially to the claim on appeal 
and are not material.  See Pollard v. Brown, 6 Vet. App. 11  
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), (lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (1991)).  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  More 
importantly, these contentions are duplicative of contentions 
made in connection with his prior claim.  This evidence is 
not new. 

While there are additional records showing treatment for 
various other disorders, nowhere in the medical records is 
there a finding of current right hand disorder.  Thus, none 
of the evidence submitted since the January 1994 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a disability of the right hand.

B.  Left ear hearing loss

Here, it appears that the RO determined that there was new 
and material evidence to reopen the veteran's claim for left 
ear hearing loss, but found that there was no basis to grant 
service connection for such disorder.  The Board finds that 
new and material evidence to reopen the veteran's claim for 
service connection left ear hearing loss has not been 
submitted.  

Service connection for left ear hearing loss was initially 
denied by the RO in January 1994.  At that time, the evidence 
included the veteran's claim and service medical records.  
Service medical records show that there were no complaints, 
finding, or treatment of the left ear for any disability, 
including hearing loss, during service.  Service medical 
records reveal that at his August 1973 enlistment 
examination, the veteran exhibited pure tone thresholds in 
his left ear, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
20
N/A
15

The veteran underwent several audiograms during service, none 
showing findings or diagnoses of hearing loss in the left 
ear.  At his July 1993 retirement examination, the veteran 
exhibited pure tone thresholds in the left ear, in decibels, 
as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
20
15
25

In a January 1994 rating decision, the RO determined that 
left ear hearing was within normal limits by VA standards.  
The veteran was notified of this decision in January 1994 and 
did not file a notice of disagreement, thus, the decision 
became final.

In October 1998, the veteran attempted to reopen his claim 
for service connection for left ear hearing loss.  At a 
January 1999 VA audiological examination, he reported that he 
was exposed to loud noise including gunfire and bombing 
during his military career.  On evaluation, the veteran 
exhibited pure tone thresholds in the left ear, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
LEFT
15
20
20
25

The Maryland CNC word list speech recognition score was 96 
percent for the left ear.  The summary of audiological test 
results were mild high frequency sensorineural hearing loss 
in the left ear with excellent word recognition ability.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

As previously noted, the veteran is competent to report that 
on which he has personal knowledge, that is, what comes to 
him through his senses, i.e., that his hearing has decreased.  
Layno , 6 Vet. App. at  470.   However, to the extent that 
the veteran contends that he has current left ear hearing 
loss which is related to his service, such allegation is lay 
speculation on medical issues involving the etiology of a 
disability and does not bear directly and substantially to 
the claim on appeal and is not material.  See Pollard, 6 Vet. 
App. 11; see also Moray v. Brown, 5 Vet. App. 211.  More 
importantly, his recent statements are duplicative of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of evidence that was 
before the Board at the time of the January 1994 decision.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  None of the 
evidence submitted since the January 1994 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the January 
1994 rating decision, the veteran's left ear hearing was 
within normal limits by VA standards.  Upon review of the 
additional evidence submitted, the Board finds that while 
there is a finding of mild high frequency hearing loss in the 
left ear, audiological testing results do not show that the 
veteran's left ear hearing meets the criteria for hearing 
loss disability for VA purposes as set for at 38 C.F.R. 
§ 3.385.  Thus, the evidence submitted does not change the 
prior evidentiary defects.  Accordingly, the Board concludes 
that the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hearing loss of the left ear.

II.  Increased evaluations

The veteran contends that the evaluations for back, right 
shoulder, and right ear hearing loss disabilities warrant 
higher evaluations.  The veteran has been recently examined 
and his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board finds that 
all relevant facts on this issue have been properly developed 
and the duty to assist has been met.   

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A.  Right shoulder

Service medical records show that the veteran injured his 
right shoulder in 1986 and underwent the Mumford procedure of 
the right clavicle with postoperative tenderness.  In January 
1994, the RO granted service connection for right shoulder 
injury with surgical scar and assigned a noncompensable 
evaluation under Diagnostic Code 7805.

At a February 1999 VA examination, the veteran reported a 
history of injuring his right shoulder and undergoing surgery 
for such in service.  The veteran complained of chronic pain 
that increased with lifting and carrying.  On evaluation, 
there was a well-healed scar over the anterior aspect of the 
right shoulder.  Range of motion of the right shoulder 
revealed flexion to 155 degrees, abduction to 180 degrees, 
and internal and external rotation to 90 degrees.  The 
examiner noted that all flexion and abduction range of motion 
testing was painful.  There was tenderness to palpitation 
over the anterior aspect of the shoulder and a positive 
impingement sign was noted.  There was no atrophy and 
strength testing was 5/5, but painful.  X-rays revealed 
widening of the right acromioclavicular joint possibly 
representing postoperative changes or osteolysis distal 
portion of the clavicle.  The impression was residuals of 
right shoulder injury, postoperative.  The examiner opined 
that there was no demonstrable weakness and that pain could 
further limit functional ability during flare-ups.

The Board observes that the RO has evaluated the veteran's 
residual of right shoulder injury under Diagnostic Code 7805 
for scars.  According to Diagnostic Code 7805, other scars 
are rated under the limitation of function of the area 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  
Here, the area affected is the right shoulder.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The Board notes that 
in this case, the most recent VA examination revealed some 
limitation of motion of the right shoulder and pain on all 
motion.  Thus, the Board finds that the veteran's residual 
scar of the right shoulder injury is a separate and distinct 
disability from that of limitation of motion.

According to 38 C.F.R. § 4.59 (2000), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2000).  Under Diagnostic Code 5201, 
limitation of motion of the arm at shoulder level warrants a 
20 percent evaluation.  Limitation of motion of the minor arm 
midway between the side and the shoulder warrants a 20 
percent evaluation.  Limitation of motion of the major arm 
midway between the side and the shoulder warrants a 30 
percent evaluation.  Limitation of motion of the minor arm to 
25 degrees from the side warrants a 30 percent evaluation.  A 
40 percent evaluation requires limitation of the major arm to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2000). 

The veteran's service-connected right shoulder disability has 
been shown to be manifested principally by pain, slight 
limitation of flexion the right arm above the shoulder level 
and tenderness to palpitation.  Because he is able to flex 
the arm above the shoulder level, he is not entitled to a 
compensable rating under Diagnostic Code 5201.  Further, 
there is no evidence of malunion of the humerus, recurrent 
dislocation of the humerus at the scapulohumeral joint, or 
favorable or unfavorable ankylosis of the scapulohumeral 
articulation that would warrant a compensable evaluation.  
Accordingly, he is not entitled to a compensable rating under 
any of the other diagnostic codes for rating the shoulder and 
arm.

There is, however, uncontroverted evidence of chronic 
shoulder pain, increased with use of the arm.  With 
consideration of the factors listed at 38 C.F.R. §§ 4.40, 
4.45, the Board finds that there is functional loss due to 
pain that is the equivalent to arthritis of the shoulder 
joint productive of limitation of motion to a noncompensable 
degree.  Accordingly, the veteran is entitled to a 10 percent 
rating, but no higher, for disability due to pain and pain on 
motion, by analogy to Diagnostic Code 5003.

With respect to the scar of the right shoulder, the Board 
finds that a compensable evaluation is not warranted.  A 
tender and painful scar warrants a 10 percent evaluation 
under Diagnostic Code 7804.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (2000).  Here, the examination revealed a well-
healed scar of the right shoulder.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable evaluation for the veteran's scar of 
the right shoulder.  The clinical documentation does not 
objectively indicate that the veteran's scar is symptomatic.  
Specifically, the scar was not or tender and painful on 
objective demonstration and there is no limitation of 
function of the right shoulder due to the scar.  Therefore, a 
compensable evaluation under 38 C.F.R. Part 4, Diagnostic 
Codes 7804, 7805 (2000) is not warranted and there is no 
doubt to be resolved.

B.  Spondylolysis of L5

Service medical records reveal that the veteran complained of 
back pain during service in 1974.  It was noted that although 
spondylolysis existed prior to service, it was aggravated 
during service.  The veteran continued to complain of back 
pain during service and reported injuring his back in a motor 
vehicle accident during service.  In September 1980, a 
Medical Evaluation Board found spondylolysis of L-5, 
manifested by chronic back pain, aggravated by service, 
evaluated as 20 percent under VA Diagnostic Code 5295, and 
recommended separation with severance pay.  The veteran was 
able to get his physical profile changed and remained in 
service until his retirement in 1993.  In January 1994 rating 
decision, the RO granted service connection for spondylolysis 
of L-5 vertebra and assigned a 20 percent disability 
evaluation under Diagnostic Code 5292.  
 
VA medical records from July to October 1998 show complaints 
of low back pain and muscle spasm after slipped on a ladder.  
The assessment was low back strain.  An October 1998 VA 
medical record notation states x-rays revealed probable new 
compression fracture of the L-spine.  At a February 1999 VA 
examination, the veteran complained of chronic back pain of 
varying severity.  He reported that bending and lifting cause 
increased back pain, but he could sit and stand for long 
periods and occasionally jog approximately 1/2 mile without 
problems on a good day.  He reported intermittent episodes of 
pain radiating from the back down his left leg.  On 
evaluation, it was noted that his gait was somewhat stiff 
after first arising, but improved after he moved about and 
warmed up.  There was tenderness to palpitation in the left 
lower lumbar region, but no spasm was noted.  Range of motion 
testing revealed flexion to 85 degrees, extension of 25 
degrees, lateral bending both directions to 35 degrees, and 
lateral rotation both directions to 40 degrees.  The examiner 
noted that the veteran had complaints of pain throughout all 
ranges of motion.  He was able to heel-toe walk and perform 
squatting and rising satisfactorily.  Straight leg raising 
was positive on the left.  X-rays of the lumbar spine 
revealed a healed compression fracture superior end plate of 
L1 and bilateral pars defect with grade 1 spondylolisthesis 
of L5.  The impression was chronic lumbar syndrome, history 
of injury, L5 spondylosis.  The examiner opined that there 
was no demonstrable weakness and that pain could further 
limit functional ability during flare-ups.

The RO evaluated the veteran's back disability under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine, and assigned a 20 percent evaluation.   Under 
Diagnostic Code 5292, a 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine.  A 40 
percent requires severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292 (2000).  The Board will 
also consider Diagnostic Code 5295, which provides for the 
evaluation of lumbar strain.  Under Diagnostic Code 5295, a 
20 percent evaluation is warranted with muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilateral, in standing position.  An evaluation of 40 
percent is provided where the lumbosacral strain is shown to 
be severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

Upon review, the Board finds that evidence has not provided 
to support an evaluation in excess of 20 percent for the 
limitation of motion of the lumbar spine.  Although the 
veteran reported spasm, there was no objective evidence of 
the spasm.  That is required for a 20 percent evaluation 
under Diagnostic Code 5295.  There has never been evidence of 
a positive Goldthwait's sign, characterization of the back 
strain as "severe", marked limitation of motion, abnormal 
mobility on forced motion or listing of the whole spine.  
Additionally, while there was some limitation of motion with 
forward flexion to 85 degrees and extension ranging to 25 
degrees, the range of motion exercises did not indicate 
severe limitation of motion of the lumbar spine.  
Accordingly, he is not entitled to a rating greater than the 
currently assigned 20 percent under Diagnostic Codes 5292 or 
5295. 

With respect to the application of 38 C.F.R. §§ 4.40, 4.45, 
the most recent VA examination specifically found no 
objective evidence of weakness associated with the back 
disability.  While pain on motion was noted, this has been 
taken into consideration in the award of a 20 percent 
evaluation.  There was no finding that the pain on motion 
experienced by the veteran was functionally equivalent to 
severe limitation of motion.  Accordingly, there is no basis 
for additional compensation for the back disability under 
these regulations.

There is no evidence that the veteran has been diagnosed with 
intervertebral disc syndrome, so that rating under Diagnostic 
Code 5293 would not be appropriate.

The preponderance of evidence is against an evaluation in 
excess of 20 for spondylolysis of L5 vertebra.  The appeal is 
denied.

C.  Right ear hearing loss

Service medical records reveal that on audiological 
evaluation at his August 1973 enlistment examination, the 
veteran exhibited puretone thresholds in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
X
20

At his July 1993 retirement examination, the veteran 
exhibited puretone thresholds in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
20
40

The RO, in a January 1994 rating decision, granted service 
connection for right ear hearing loss and assigned a 
noncompensable evaluation.  

In October 1998, the veteran requested a higher evaluation 
for his right ear hearing loss.  At a January 1999 VA 
audiological evaluation, the veteran exhibited puretone 
thresholds in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
25
45

The average puretone threshold was 28.  The Maryland CNC word 
list speech recognition score was 96 percent.  The summary of 
audiological test results were mild high frequency 
sensorineural hearing loss in the right ear with excellent 
word recognition ability.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from unilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. §§ 4.85, 4.86, and Diagnostic Codes 
6100-6110 (1998).  

Additionally, 38 C.F.R. § 4.85 was revised in 1999, and 
stated that if impaired hearing is service-connected in only 
one ear, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, absent 
total bilateral deafness.  38 C.F.R. § 4.85(f) (2000).  
Consequently, if a claimant has service-connected hearing 
loss in one ear and nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered as a Level I hearing impairment for 
purposes of computing the service-connected disability 
rating, unless the claimant is totally deaf in both ears.  
The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

As noted above, the regulations were changed in 1999. When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran's claim was denied by the 
RO.  However, the Board finds that the changes in the 
regulations had no substantive effect on the case.  Thus, the 
result is the same.

Upon review, the Board notes that the January 1999 VA 
audiometric evaluation revealed pure tone threshold average 
in the right ear of 28 and speech audiometry revealed speech 
recognition ability of 96 percent in the right ear.  These 
audiologic results produce a numeric designation of "I" for 
the right ear.  Mechanical application of the numeric 
designations produces noncompensable disability evaluation 
for unilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998 and 2000).  Therefore, the Board concludes 
that the preponderance of the evidence is against the claim, 
and an increased evaluation is not warranted.  38 U.S.C.A. § 
5107, Lendenmann, at 349.

To the extent the veteran has stated that he has decreased 
auditory acuity on the right, the testimony is credible.  
However, the evaluation is based on a mechanical application 
of the rating schedule.  The medical evidence is the most 
probative evidence of the degree of impairment.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
right ear hearing loss and the claim is denied.


ORDER

The veteran's petition to reopen his claim for service 
connection for disability of the right hand is denied.  The 
veteran's petition to reopen his claim for service connection 
for left ear hearing loss is denied.  A 10 percent evaluation 
for residuals of injury of the right shoulder is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  A compensable evaluation for the scar of 
the right shoulder is denied.  Entitlement to an increased 
evaluation for spondylolysis in excess of 20 percent is 
denied.  A compensable evaluation for right ear hearing loss 
is denied.

 
REMAND

The Board notes that the veteran, in a January 1999, has 
reported stressors from his service in the Persian Gulf.  It 
does not appear that the RO has attempted to verify this 
information by obtaining  records of his assignment from the 
National Personnel Records Center (NPRC).  The RO should also 
request verification of the stressors alleged from the U.S. 
Armed Services Center for Research of Unit Records (USACRUR).  
Moreover, the examiner, during the April 1999 VA examination, 
indicated that the veteran's injuries in service may have 
resulted in his depression.  This appears to be an informal 
claim for service connection for depression.  Moreover, it 
appears to be inextricably intertwined with the issue of 
entitlement to service connection for PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran's 
service personnel records, to include 
his records of assignment, from NPRC.

2.  The RO should provide the veteran's 
stressor information to USACRUR and 
request verification of stressors.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of the 
veteran's psychiatric disorder.  The 
examiner should state the veteran's 
current diagnosis and opine whether such 
disorder is related to the veteran's 
military service.  The claims file should 
be made available to the examiner.  All 
special studies and test should be 
performed and the examiner should provide 
reasons and bases for the conclusion.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


